Citation Nr: 1513015	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to March 1969.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2013, the Board remanded the matter for further development which has been completed, and the case has been returned for appellate consideration.  In October 2014, the Board requested an outside medical opinion.  That opinion was received in October 2014.  The Veteran was notified of the opinion in November 2014.  In December 2014, the Veteran responded that he had nothing further to submit and that he wished the Board immediate proceed with the adjudication of his appeal.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current left ear hearing loss is not related to in-service noise exposure.  


CONCLUSION OF LAW

Left ear hearing loss was not incurred in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO sent a letter to the Veteran in June 2010, prior to the initial adjudication in December 2010.  That letter advised the Veteran of what the evidence must show to substantiate a claim for service connection and informed him of the division of responsibilities in obtaining the evidence.  The letter also explained how disability ratings and effective dates are determined.  For these reasons, the Board concludes that the duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding evidence relevant to the claim for service connection for left ear hearing loss.  The Veteran was also afforded a VA examination in October 2012.  However, as noted in the December 2013 remand, the Board determined that the rationale expressed in the October 2012 examination report was inadequate.  The Veteran was subsequently provided another examination in February 2014 and a medical expert opinion was also obtained in October 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2014 examination report is adequate, as it was predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's own reported medical history and subjective complaints, as well as on the audiological examinations of record.  The examiner provided a supporting rationale for her opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to Veteran's claim for service connection of hearing loss has been met.  38 C.F.R. § 3.159(c)(4) (2014).

As discussed above, the Board remanded this matter in December 2013 to provide the Veteran with a new examination, as well as obtaining any outstanding treatment records, and to readjudicate the claim.  Thereafter, additional treatment records were obtained, he was afforded an examination in February 2014, and his claim was readjudicated in a March 2014 supplemental statement of the case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Additionally, the Veteran has declined to present testimony before a Veterans Law Judge.  For these reasons, the Board finds that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
Hearing Loss 

The Veteran contends that his left ear hearing loss is a result of noise exposure during service.  Specifically, he claims that while serving in the Army as a combat engineer, he was exposed to significant noise from building bridges, buildings, and roads, as well as from exposure to gunfire and explosions.  See Veteran's June 2010 claim; August and September 2010 statements; September 2012 informal hearing presentation; and April 2014 written brief.  The Veteran contends that it is hard to hear people talking, he needs the television on loud, and it is hard to hear on the phone.  See October 2010 VA examination.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As sensorineural hearing loss (organic disease of the nervous system) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for left ear hearing loss.

Service treatment records reveal the Veteran's ears were found normal on his entrance examination in January 1967.  His entrance audiometry revealed that left ear puretone thresholds (in decibels) were: 5 at 500 Hz; 5 at 1000 Hz; 0 at 2000 Hz; and 0, at 4000 Hz, as converted from ASA measurements to ISO-ANSI measurements.  The Veteran's March 1969 separation examination audiometry was after November 1, 1967, therefore the units need not be converted.  The exit audiometry revealed left-ear puretone thresholds (in decibels) of the following:  5 at 500 Hz; 0 at 1000 Hz; 0 at 2000 Hz; and 0, at 4000 Hz.  The Veteran denied a history of hearing loss on his separation report of medical history.  

VA medical records indicate that the Veteran reported symptoms of hearing loss in April 2008.  See VA treatment records April 2008-December 2013.

In October 2010, the Veteran was afforded a VA examination.  The Veteran reported a long history of occupational noise exposure after military service, including working at a wallboard company for 10 years, working on oil rigs for 10 years, and over 40 years working at a salvage yard.  Upon audiometric testing, the examiner diagnosed mild to severe right ear hearing loss and mild to moderately severe left ear hearing loss.  The examiner provided a positive etiology opinion for the Veteran's right ear but a negative opinion regarding the left ear.  

In February 2014, a VA audiology examiner opined that it was less likely than not that the left ear hearing loss had its onset in service or was caused by service.  The examiner based this opinion on the following:  a lack of evidence of hearing loss in the service treatment records; lack of a significant change in left ear hearing greater than normal measurement variability in the service treatment records; and the pattern of left ear hearing loss which did not follow the expected pattern for a left-handed shooter status.  The examiner also noted there was an insufficient scientific basis to conclude that permanent hearing loss that is directly attributable to noise exposure can develop long after that exposure; this conflicts with the 2010 examiner's finding that right ear hearing loss was related to in-service noise exposure.

Due to the discrepancy in the opinions obtained, a medical expert opinion was obtained in October 2014.  The examiner conceded the Veteran's acoustic trauma in service based on his MOS.  Also, converting the Veteran's enlistment audiogram to ISO-ANSI measurements, she observed that there were no significant threshold shifts in either ear from enlistment to discharge and in fact the discharge audiogram was better in the low frequencies than the enlistment audiogram.  In her report, the examiner set forth the Veteran's contentions as well as all of the relevant evidence of record.  Based on her review of the evidence, the examiner opined that the Veteran's left ear hearing loss was less likely as not related to noise exposure.  She added that the original opinion with regard to the right ear was in error as the Veteran had normal hearing in both ears at separation and there were no significant threshold changes in either ear with or without ASA-ISO conversion.  The examiner opined that right ear hearing loss was also less likely as not related to service noise exposure, and it was likely that the right and left ear hearing loss were from the same etiology as both would have similar exposures to internal and environmental factors.  She found that the Veteran likely had noise exposure during service but there was no objective evidence of damage to his ears at separation.  In support of her opinion, the examiner cited to the Veteran's substantial additional occupational noise exposure after service, lack of complaints or treatment in the service records, and a 2006 medical report holding that there was not sufficient evidence from longitudinal studies to determine whether permeant noise-induced hearing loss can develop much later in one's lifetime long after the cessation of that noise exposure.  While definitive studies have not been performed, based on anatomical and physiological data on the recovery process following noise exposure, it was unlikely that such delayed effects took place.

The Veteran currently has a disability as he has been diagnosed with left ear hearing loss.  Therefore, element (1) is met.  See Davidson, 581 F.3d 1313. 

Based on the evidence, there is no demonstration of a diagnosis of hearing loss during service nor is there evidence of hearing loss within the one year presumptive period after active service.  See 38 C.F.R. §§ 3.307, 3.309(a).  Element (2) is not met with respect to a diagnosis during service or within the presumptive period.  As to in-service injury or incident, however, the Veteran has asserted that he sustained noise exposure during service.  He reported that while serving in the Army as a combat engineer, he was exposed to significant noise from building bridges, buildings, and roads, as well as from exposure to gunfire and explosions.  The Board notes that the Veteran is competent to give evidence about what he experienced, and noise exposure is subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Therefore, the Veteran was exposed to noise during service, and element (2) is satisfied in this regard only. 

With respect to crucial element (3), nexus, the question presented, is whether there is a relationship between the Veteran's current left ear hearing loss and his military service.  When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's current left ear hearing loss is related to service, the Board finds that the October 2014 medical expert opinion is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, the Board's directives, and prior physical evaluation of the Veteran.  The report was obtained specifically to reconcile the October 2010 and February 2014 opinions.  In providing her opinion, the October 2014 examiner converted audiological measurements (ASA to ISO-ANSI) on the January 1967 induction examination, and took into account the extent and effect of the Veteran's in-service noise exposure and of post-service noise exposure on his left ear hearing.  Furthermore, the examiner provided a complete and thorough rationale in support of the opinion and cited to medical studies.  Additionally, the October 2014 opinion is congruent with the other opinions of record regarding the etiology of left ear hearing loss.   

The Board has considered the Veteran's contentions that his current left ear hearing loss was caused by his in-service noise.  In this regard, the Veteran is competent to report that he experienced difficulty hearing.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  However, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to a complex medical opinion such as a link between any current hearing loss and in-service noise exposure where any decreased hearing acuity did not manifest until sometime after service.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the opinion of the October 2014 medical professional to be the most probative evidence of record as to the relationship between the Veteran's current hearing loss and his military service, and this opinion ultimately outweighs the Veteran's contentions as to etiology absent continuous symptomatology of decreased hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

To the extent that the Veteran has alleged continuity of hearing loss since service, the Board does not find that his assertions are credible.  As discussed above, the service treatment records do not support the Veteran's claim that he first experienced hearing loss disability during service.  In fact, the Veteran denied hearing loss at service separation, and the first complaints were not until 2008 which is nearly four decades after separation.  The absence of post-service complaints, findings, diagnosis, or treatment for many years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, his assertions as to onset during service with subsequent continuity of hearing loss are not supported by the objective evidence of record.  

In summary, the most probative evidence has not linked the Veteran's current left ear hearing loss to service.  Therefore, element (3), nexus, has not been satisfied, and the claim for service connection for a left ear hearing loss fails on this basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for left ear hearing loss disability is denied. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


